DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jee et al. (hereinafter Jee) (US 2014/0082465 A1).
Regarding claim 1:  The structural elements of apparatus claim 1 perform all of the steps of method claim 7.  Thus, claim 7 is rejected for the same reasons discussed in the rejection of claim 1. 
Regarding claim 7:  Jee discloses at least one processor (Fig. 1, mobile terminal 100); and, a memory communicatively connected to the at least one processor (Fig. 1, mobile terminal 100); wherein the memory stores an instruction program executable by the at least one processor, and the instruction program is executed by the at least one processor to cause the at least one processor (Fig. 1, mobile terminal 100) to perform the steps of:  acquiring an image collected at a terminal (The image generation unit 150 generates image data based on image and sound signals obtained at the time of image capture. For example, while images are captured by using the mobile terminal 100, image data can be generated by encoding image signals obtained from the camera module 110 and sound signals obtained from the microphone module 120., par. 37); acquiring voice information associated with the image (For example, in case the user wants to generate a sensory effect directly during image capture, he or she can issue a voice command by using an independent word or successive words. At this time, if the user's voice command is delivered to the voice recognition unit 163a through the microphone module 120, the voice recognition unit 163a can recognize a voice command comprising an independent word or successive words., par. 48); extracting key features in the voice information (For example, in case the words recognized by the voice recognition unit 163a constitute a sequential order of voice commands such as "wind", "effect", "start", "intensity 3", and "end", the annotation information extraction unit 163b determines whether an annotation command of "wind" exists in the annotation table. If there exists an annotation command corresponding to "wind", a wind effect annotation can be generated. Also, the annotation information extraction unit 163b can add to the wind effect annotation the information about start and end time of a wind effect by using time information when the voice command "start" and "end" are received; and information about intensity of wind (strength) by using the voice command of "intensity 3"., par. 50); annotating 
Regarding claim 13:  Arguments analogous to those stated in the rejection of claim 7 are applicable.  A non-volatile computer readable storage medium is inherently taught as evidenced by mobile terminal 100 and various memories stored therein.
Allowable Subject Matter
Claims 2-6, 8-12 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664